 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          BOARD OF TRUSTEES OF THE                          CASE NO. C19-1479 MJP
            EMPLOYEE PAINTERS’ TRUST et
11          al.,                                              ORDER GRANTING MOTION
                                                              FOR DEFAULT JUDGMENT
12                                 Plaintiffs,

13                  v.

14          D. CIULLA FLOORING LLC et al.,

15                                 Defendants.

16
            This matter comes before the Court on Plaintiff’s Motion for Default Judgment (Dkt. No.
17
     11.) Having reviewed the Motion and all related papers, the Court GRANTS the Motion.
18
                                                 Background
19
            This matter concerns a contract (the “CBA”) signed by Defendant Dominic John Ciulla,
20
     as an agent of Defendant D Ciulla Flooring, LLC (“DCF LLC”) and the International Union of
21
     Painters and Allied Trades District Council No. 5 and its associated Locals (the “Union”). (Id.
22
     ¶ 20.) In December 2018, several DCF employees performed floor covering labor on at least one
23
     project covered by the CBA. (Id., ¶ 30.) Plaintiffs allege DCF failed to pay all wages owed to
24


     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT - 1
 1   its employees while taking deductions from its employees’ wages for certain Union dues, market

 2   recovery and vacation fund fringe benefit contributions and failing to submit these payments to

 3   Plaintiffs. (Id. ¶¶ 32-33.) Plaintiffs have made numerous written demands to DCF for

 4   submission of the missing reports and contributions but have not received a response. (Id.

 5   ¶¶ 35-36.)

 6          On September 13, 2019, Plaintiffs, the Board of Trustees of the Employee Painters’

 7   Trust, et al. (“Plaintiffs”) filed a Complaint asserting claims for breach of contract under the

 8   Employee Retirement Income Security Act (“ERISA”) and personal liability pursuant to the

 9   ERISA Trusts’ governing documents, an agreement between the Union and various employer

10   associations. (Id. ¶ 5.) Plaintiffs allege DCF owes them $7,921.90 in contributions, $1,117.46 in

11   liquidated damages and $425.35 in interest. (Id. ¶ 37.) Plaintiffs also seek $9,139.02 in

12   attorneys’ fees and $915.62 in costs. (Dkt. No. 21 at 7, 21.) Further, Plaintiffs seek to audit

13   DCF’s records to discover any other delinquencies that may be owed to the Plaintiffs, as

14   permitted under the CBA and Trust Agreements. (Compl. ¶¶ 38-39; Dkt. No. 11, Exs. 2-3.)

15          On October 24, 2019, the Summons and Complaint were mailed to the address listed with

16   the Washington Department of Labor and Industries’ on Defendant’s contractor’s license as of

17   October 30, 2019. (Dkt. No. 6, Ex. 1, ¶ 7.) Plaintiffs were then granted leave to serve the

18   Defendants by publication and mail. (Dkt. No. 7.) After the Defendants failed to appear, the

19   Court entered an Order of Default on December 4, 2019. (Compl. ¶ 9.)

20                                               Discussion

21          Plaintiffs have now moved for default judgment, seeking a $19,486.90 judgment and an

22   order requiring Defendants to submit payroll records for a payroll compliance audit. (Dkt. No.

23   11.) A court’s decision to enter a default judgment is always discretionary. Aldabe v. Aldabe,

24


     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT - 2
 1   616 F.2d 1089, 1092 (9th Cir. 1980). Default judgment is “ordinarily disfavored,” because

 2   courts prefer to decide “cases on their merits whenever reasonably possible.” Eitel v. McCool,

 3   782 F.2d 1470, 1472 (9th Cir. 1986). When considering whether to exercise discretion in

 4   entering default judgments, courts may consider a variety of factors, including:

 5          (1) the possibility of prejudice to the plaintiff, (2) the merits of a plaintiff’s substantive
            claim, (3) the sufficiency of the complaint, (4) the sum of money at stake in the action;
 6          (5) the possibility of a dispute concerning material facts; (6) whether the default was due
            to excusable neglect, and (7) the strong policy underlying the Federal Rules of Civil
 7          Procedure.

 8   Id. at 1471-72. Courts reviewing motions for default judgment must accept the allegations in the

 9   complaint as true, except facts related to the amount of damages. Geddes v. United Fin. Grp.,

10   559 F.2d 557, 560 (9th Cir. 1977).

11          The Court finds that default judgment is proper in this case. First, taking the allegations

12   in Plaintiffs’ Complaint as true, Plaintiffs have sufficiently pled meritorious claims for breach of

13   contract under ERISA and personal liability pursuant to the ERISA Trusts’ governing

14   documents. (See Compl.) And there is no evidence to suggest the default was due to excusable

15   neglect, as Defendants have failed to defend this action altogether. (See Dkt.) Finally, as

16   Plaintiffs note, the legal theories and the causes of action found in the Complaint have been

17   successful in prior cases based on similar facts. (Dkt. No. 11 at 17 (citing Employee Painters’

18   Tr. v. Cascade Coatings, No. C12-0101JLR, 2014 WL 526776 at *7 (W.D. Wash. Feb. 10,

19   2014); Bd. of Trs. of the Sheet Metal Workers Health Care Plan of N. Cal. v. Gervasio Envtl.

20   Sys., No. C03-04858, 2004 WL 1465719, at *2 (N.D. Cal. May 21, 2004)).) The Court also

21   finds that Plaintiffs have submitted sufficient evidence supporting their request for delinquent

22   fringe benefits contributions for the period December 24, 2018 through February 3, 2019 in the

23

24


     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT - 3
 1   amount of $7,795.75; interest through January 31, 2020 in the amount of $674.92; and liquidated

 2   damages in the amount of $961.58. (See Dkt. No. 11, Exs. 3-7.)

 3            Plaintiffs are also entitled to attorneys’ fees under the relevant criteria outlined in Kerr v.

 4   Screen Extras Guild, Inc., 526 F.2d 67, 70, abrogated on other grounds by City of Burlington v.

 5   Dague, 505 U.S. 557 (1992):

 6            (1) the time and labor required, (2) the novelty and difficulty of the questions involved,
              (3) the skill requisite to perform the legal service properly, (4) the preclusion of other
 7            employment by the attorney due to acceptance of the case, (5) the customary fee, (6)
              whether the fee is fixed or contingent, (7) time limitations imposed by the client or the
 8            circumstances, (8) the amount involved and the results obtained, (9) the experience,
              reputation, and ability of the attorneys, (10) the ‘undesirability’ of the case, (11) the
 9            nature and length of the professional relationship with the client, and (12) awards in
              similar cases.
10
     Id. Plaintiffs have supported each of these factors in the Declaration of Wesley J. Smith (Dkt.
11
     No. 11, Ex. 8 (“Smith Decl.”)), ¶¶ 7-18), and the Court finds this evidence persuasive.
12
     Additionally, Plaintiffs’ have provided a sufficiently precise accounting of their attorneys’ fees
13
     and costs in the amounts of $9,139.02 and $915.62, respectively. (See Dkt. No. 11, Ex. 8 at
14
     8-28.)
15
                                                   Conclusion
16
              The Court therefore ORDERS that Plaintiffs be awarded a Default Judgment against D
17
     CIULLA FLOORING LLC, DOMINIC JOHN CIULLA dba D CIULLA FLOORING, and
18
     DOMINIC JOHN CIULLA, jointly and severally, as follows:
19
              (1) Default Judgment in the total amount of $19,486.90, consisting of delinquent fringe
20
     benefits contributions for the period December 24, 2018 through February 3, 2019 in the amount
21
     of $7,795.75; interest through January 31, 2020 in the amount of $674.92; liquidated damages in
22
     the amount of $961.58; attorney’s fees in the amount of $9,139.02; and costs in the amount of
23
     $915.62;
24


     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT - 4
 1          (2) That the delinquent contributions shall accrue interest at the rates fixed by the Trust

 2   Agreements until paid;

 3          (3) That the remaining judgment amounts shall accrue interest at the rate fixed under 28

 4   U.S.C. § 1961; and

 5          (4) Defendants shall produce payroll documents sufficient for the Plaintiffs to conduct a

 6   payroll compliance audit for the period of December 2018 to current.

 7

 8          The clerk is ordered to provide copies of this order to all counsel.

 9          Dated March 10, 2020.



                                                          A
10

11
                                                          Marsha J. Pechman
12                                                        United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT - 5
